Citation Nr: 0723028	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-41 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for hypertensive heart 
disease.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for nerve palsy of the 
hands and legs.

5.  Entitlement to service connection for residuals of right 
hip bone graft.

6.  Entitlement to service connection for duodenitis/ulcers.

7.  Entitlement to service connection for respiratory 
condition, to include as related to Agent Orange exposure.

8.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities. 

9.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 until July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  It is noted that the veteran was 
provided with a statement of the case in May 2005 concerning 
the issue of an increased rating for post-traumatic stress 
disorder; however, the veteran never responded to the 
statement of the case with a substantive appeal.  Therefore 
the issue of an increased rating is not before the Board at 
this time.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  No competent evidence exists showing that the veteran's 
current eye disability, diagnosed as cataracts, restricted 
visual fields, and refractive error was related to service.

2.  No competent evidence exists showing that the veteran's 
hypertensive heart disease was present in service, manifested 
within one year of service, or is otherwise related to 
service.

3.  No competent evidence exists showing that the veteran's 
lumbosacral strain was present in service or is otherwise 
related to service.

4.  No competent evidence exists showing that the veteran's 
nerve palsy of the hands and legs was present in service or 
is otherwise related to service.

5.  No competent evidence exists showing that the veteran had 
a right hip disability in service resulting in a right hip 
bone graft many years after service.

6.  There is no competent evidence of current disability 
associated with duodenitis/ulcers.

7.  There is no competent evidence of a current respiratory 
condition.

8.  An August 1978 RO decision denied a claim of entitlement 
to service connection for cervical spine disability on the 
basis that the disability was not incurred in or related to 
service. 

9.  Evidence received since the August 1978 decision, 
although new, is not material as it does not include 
competent evidence suggesting that the veteran's cervical 
spine disability was incurred in or related to service. 




CONCLUSIONS OF LAW

1.  Chronic eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  Hypertensive heart disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

3.  Lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

4.  Nerve palsy of the hands and legs was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

5.  Chronic right hip disability resulting in a right hip 
bone graft was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

6.  Duodenitis/ulcers was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

7.  A chronic respiratory condition was not incurred in or 
aggravated by service on either a direct or presumptive 
basis.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

8.  The evidence received since the RO's August 1978 decision 
is not new and material; the veteran's claim for service 
connection for cervical spine disability is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases to include hypertensive cardiovascular disease, 
arthritis, and duodenal ulcer disease may be presumed to have 
been incurred during service if the specified disease is 
manifested to a degree of 10 percent or more within one year 
of service separation.  38 C.F.R. §§   3.307, 3.309.  

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  Eye Disability, Hypertensive Heart Disease, Lumbosacral 
Strain, Nerve Palsy of Hands and Legs, and Residuals of Right 
Hip Bone Graft

The veteran's service medical records note that he complained 
of blurry vision.  Glasses were prescribed.  However, the 
veteran's separation examination noted "Normal" evaluations 
for the eyes, heart, spine, neurologic, and upper and lower 
extremities.  

A 1995 post-service medical record noted a diagnosis of 
presbyopia, and a 2000 medical record appears to note a 
conjunctival defect in the left eye.  In February 2005, the 
veteran underwent a VA eye examination.  The examiner noted 
that the veteran suffered from nuclear sclerotic cataracts, 
visual field restriction, and correctable refractive error in 
both eyes.  Otherwise, the examiner found that the veteran's 
ocular health was within normal limits.  Refractive error of 
the eye is not a disease or injury for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  Additionally, the cataracts 
and visual field restriction was first noted on the February 
2005 examination, and there is no evidence establishing that 
either disability is related to the veteran's military 
service, which ended more than 30 years previously without 
any evidence of continuing pertinent symptoms during that 
period of time.  
 
The first medical document of record noting treatment for 
hypertension is dated September 2001.  The clinic record 
noted that the veteran has had hypertension for two years.  
During the February 2005 VA examination, the veteran noted 
that he injured his back five years ago lifting weights.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the lumbosacral spine.  Neuropathy was first noted 
in 2004, and myalgia was noted in 2002.  The veteran's clinic 
records noted that he had surgery on his right hip in 1979.  
A 2002 radiology report noted that the veteran has a deformed 
right iliac bone.  There is no evidence establishing that any 
of these disabilities were present in service or are related 
to the veteran's military service.  
   
The Board must note the lapse of many years between the 
veteran's separation from service in 1971 and the first 
documented treatment for the claimed disorders.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the veteran's statements alone are insufficient 
to establish the etiology of the claimed disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
 
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disabilities at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.  The preponderance of the 
evidence is against a finding that the veteran has an eye 
disability, hypertensive heart disease, lumbosacral strain, 
nerve palsy of hands and legs, or residuals of right hip bone 
graft that is related to his active service.  There is no 
reasonable doubt to be resolved in the veteran's favor, and 
service connection for eye disability, hypertensive heart 
disease, lumbosacral strain, nerve palsy of hands and legs, 
or residuals of right hip bone graft is not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Duodenitis/Ulcers 

The separation examination noted a "Normal" evaluation for 
the abdomen and viscera.  There is no documentation of 
duodenitis or ulcers in service or post-service.  As 
previously stated, a valid service connection claim requires 
competent evidence of a current disability.  Therefore, the 
veteran's service connection claim for duodenitis or ulcers 
cannot be granted because his medical records do not note any 
treatment, complaints, or diagnosis of such disorders.  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has duodenitis/ulcers that 
are related to his active service.  There is no doubt to be 
resolved, and service connection is not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



C.  Respiratory Condition

The veteran contends that he developed a respiratory disorder 
as a result of exposure to the herbicide Agent Orange during 
his service in Vietnam.  

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The veteran served in the 
Republic of Vietnam during the presumptive period, and 
therefore, it is presumed that he was exposed to Agent Orange 
during his active military service.  

However, there is no medical evidence noting that the veteran 
suffers from any respiratory disability at the current time.  
As previously stated, a valid service connection claim 
requires competent evidence of a current disability.  
Therefore, the veteran's service connection claim for 
respiratory condition cannot be granted because his medical 
records do not note any treatment, complaints, or diagnosis 
of a respiratory disability.  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has a respiratory 
condition that is related to his active service.  There is no 
reasonable doubt to be resolved in the veteran's favor, and 
service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  New and Material Evidence

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  
 
The veteran filed his claim to reopen in May 2003.  The 
applicable law in this case defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
record evidence at the time of the last, final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence before the RO in 1978 included service medical 
records that were negative for any cervical spine disability.  
In 1978, the veteran was diagnosed with right hemiparesis 
secondary to a paracentral herniated cervical disc.

In May 2003, the veteran submitted a claim to reopen, and 
recent VA clinic records were obtained.  However, none of 
those records tend to show that the cervical spine disability 
was incurred in or related to the veteran's military service.

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for cervical spine 
disability was the RO's August 1978 decision.  As stated, 
service connection was denied because the evidence did not 
show that the veteran's cervical spine disability was 
incurred in or related to military service.

Although the medical records associated with the claim's file 
are new, they are not material.  As previously stated, 
material evidence constitutes existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  In this case, material evidence would consist of 
any evidence showing that the veteran's cervical spine 
disability was incurred in or related to military service.  
However, no such evidence has been submitted.  Therefore, the 
veteran has failed to submit new and material evidence 
sufficient to warrant a reopening of his claim 

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (July 2003, Jan. 2004, Apr. 2004).  Although 
there was no specified notice as to what constitutes new and 
material evidence in this case, see Kent v. Nicholson, 20 
Vet. App. 1 (2006), there was no resulting prejudice to the 
veteran.  The veteran was informed by the January 2004 rating 
decision and the November 2004 statement of the case as to 
what specific evidence was necessary to reopen his case and 
establish service connection, and the case was subsequently 
readjudicated without taint from the prior decisions.  
Additionally, because service connection has been denied, any 
question as to the appropriate disability ratings or 
effective dates is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, VA fulfilled 
its notification duties.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's claimed disabilities and military 
service exists, VA has no duty to obtain a medical opinion.  
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for eye disability is 
denied.

Entitlement to service connection for hypertensive heart 
disease is denied.

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for nerve palsy of the 
hands and legs is denied.

Entitlement to service connection for residuals of right hip 
bone graft is denied.

Entitlement to service connection for duodenitis/ulcers is 
denied.

Entitlement to service connection for respiratory condition, 
to include as related to Agent Orange exposure, is denied.

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for cervical spine disability is denied. 


REMAND

The veteran contends that his service connected disabilities 
prevent him from obtaining substantially gainful employment.  
However, no examiner has addressed the issue of 
unemployability in the context of the veteran's service 
connected disabilities and, in particular, the PTSD.  In this 
case, the veteran holds a 30 percent rating for service-
connected PTSD, 10 percent for tinnitus, and a noncompensable 
rating for hearing loss.  

A VA examining physician should generally address the extent 
of functional and industrial impairment from the veteran's 
service connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). Therefore, the Board finds that a medical 
opinion is needed addressing the question of whether the 
veteran's service connected disabilities render him 
unemployable without regard to advancing age.  38 U.S.C.S. § 
5103A(d); see also Friscia v. Brown, 7 Vet. App. 294, 297 
(1994) (The Board has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service connected disability has on 
his ability to work.).  Such opinion should be based upon 
consideration of the veteran's documented history and 
assertions, to include medical evidence associated with the 
record.  
 
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for a VA 
psychiatric examination.  The RO should forward the 
veteran's claim's file to the examiner for review.  
The examiner should provide findings that take into 
account all functional impairments due to his 
service connected disabilities which are as 
follows: PTSD, tinnitus, and hearing loss.  The 
examiner is requested to provide a definite opinion 
as to whether the veteran's service connected 
disabilities collectively render him unable to 
secure or follow all forms of substantial and 
gainful employment without regard to the veteran's 
age.  The opinion should take into account the 
veteran's employment history and his educational 
and vocational attainment. 

2.  Following completion of the foregoing, review 
the claim's folder and readjudicate the claim.  If 
the decision is adverse to the veteran, issue a 
SSOC and give the veteran an appropriate amount of 
time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).

____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


